15-1251-cv
Smith v. County of Nassau

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.



        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
16th day of March, two thousand sixteen.

Present:        PIERRE N. LEVAL,
                ROSEMARY S. POOLER,
                RICHARD C. WESLEY
                            Circuit Judges.

_____________________________________________________

MICHAEL SMITH,

                                   Plaintiff-Appellee,

                            v.                                             15-1251-cv

COUNTY OF NASSAU, POLICE OFFICER TIMOTHY SLEVIN,
in his official and individual capacity, POLICE OFFICER MARTIN HELMKE,
in his official and individual capacity, POLICE OFFICERS JOHN AND JANE
DOES, 1-10, in their official and individual capacities,

                                   Defendants-Appellants,

POLICE OFFICER JAMES HEALY, in his official and individual capacity,
POLICE OFFICER NICOLE LODUCA, in her official and individual capacity,
ZURICH ASSOCIATES, LTD., ANNA GAETANO, in her official and individual
capacity, HARRY G. TEREZAKIS, in his official and individual capacity,

                        Defendants.
_____________________________________________________
Appearing for Appellants:      Robert F. Van der Waag, Deputy County Attorney, for Carnell T.
                               Foskey, Nassau County Attorney, Mineola, NY.

Appearing for Appellee:        Gregory Calliste, Jr. (Frederick K. Brewington, on the brief), Law
                               Offices of Frederick K. Brewington, Hempstead, NY.

       Appeal from the United States District Court for the Eastern District of New York
(Brodie, J.).

     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the order of said District Court be and it hereby is AFFIRMED.

        Police Officer Timothy Slevin, Police Officer Martin Helmke, Police Officers John and
Jane Does 1-10, and the County of Nassau appeal from the March 31, 2015 order of the United
States District Court for the Eastern District of New York (Brodie, J.) denying their motion for
summary judgment on Michael Smith’s false arrest and abuse of process claims on the ground of
qualified immunity. We assume the parties’ familiarity with the underlying facts, procedural
history, and specification of issues for review.

        With respect to appellants’ argument that the district court lacked the authority to conduct
de novo review of the magistrate judge’s report and recommendation, we do not have
jurisdiction to consider this claim on interlocutory appeal. See Swint v. Chambers Cty. Comm’n,
514 U.S. 35, 51 (1995) (“The Eleventh Circuit’s authority immediately to review the District
Court’s denial of the individual police officer defendants’ summary judgment motions did not
include authority to review at once the unrelated question of the county commission’s liability.”);
see also Merritt v. Shuttle, Inc., 187 F.3d 263, 268 (2d Cir. 1999).

        We next turn to Smith’s false arrest claim. Under New York Law, which is applicable
here, “an action for false arrest requires that the plaintiff show that ‘(1) the defendant intended to
confine him, (2) the plaintiff was conscious of the confinement, (3) the plaintiff did not consent
to the confinement[,] and (4) the confinement was not otherwise privileged.’” Ackerson v. City of
White Plains, 702 F.3d 15, 19 (2d Cir. 2012) (quoting Broughton v. State, 335 N.E.2d 310, 314
(N.Y. 1975)). “Probable cause ‘is a complete defense to an action for false arrest’ brought under
New York law or § 1983.” Id. (quoting Weyant v. Okst, 101 F.3d 845, 852 (2d Cir. 1996)). To
determine whether probable cause existed for an arrest, a court “assess[es] whether the facts
known by the arresting officer at the time of the arrest objectively provided probable cause to
arrest.” Ackerson, 702 F.3d at 19 (internal quotation marks omitted). Further, even if there was
no probable cause for the arrest, a police officer is shielded by qualified immunity in a false
arrest case if arguable probable cause existed. “Arguable probable cause exists when ‘a
reasonable police officer in the same circumstances and possessing the same knowledge as the
officer in question could have reasonably believed that probable cause existed in the light of well
established law.’” Cerrone v. Brown, 246 F.3d 194, 202-03 (2d Cir. 2001) (quoting Lee v.
Sandberg, 136 F.3d 94, 102 (2d Cir. 1997)).




                                                  2
         Smith was arrested for criminal trespass in the third degree, which, under New York law,
occurs when, as is relevant here, a person “knowingly enters or remains unlawfully in a building
or upon real property . . . which is fenced or otherwise enclosed in a manner designed to exclude
intruders.” N.Y. Penal Law § 140.10(a). The district court held that there were issues of material
fact as to whether the arresting officers had probable cause to believe that Smith knowingly
entered or remained on the property unlawfully, because there was evidence that Slevin and
Helmke were aware that Smith believed he had a lawful right to occupy the property. We agree.

        In particular, taking Smith’s version of the facts as true, two police officers, including
Officer Andrew Huksloot, heard the property owner grant Smith a temporary license to remain
on the property, and Huksloot told Slevin “the details of his investigation . . . regarding the
incident” on October 12, 2009. App’x at 833-34. Drawing all inferences in Smith’s favor, as we
must, we can infer that Huksloot told Slevin that the property owners granted Smith a license to
stay, which is a defense to the charge of trespass. Because “a police officer’s awareness of the
facts supporting a defense can eliminate probable cause,” Jocks v. Tavernier, 316 F.3d 128, 135
(2d Cir. 2003), the district court was correct to deny defendants’ summary judgment motion.

        Further, there is also a factual dispute as to the basis for Smith’s arrest. Taking Smith’s
version of the facts as true, and drawing all inferences in Smith’s favor, the fact finder could
conclude that the arresting officers did not have probable cause to arrest Smith based on the
occurrences before the day of arrest and that, contrary to Slevin’s contentions, Smith did not
attempt to reenter the property after being removed from it on October 23, 2009. Under these
circumstances, a jury could conclude that arguable probable cause did not exist. However, we
emphasize that Slevin’s subjective reason for arresting Smith is not relevant to this analysis, as
“[i]n evaluating the legitimacy of police conduct under the Fourth Amendment, we look to
objective circumstances rather than an officer’s subjective motivation.” Bradway v. Gonzales, 26
F.3d 313, 319 (2d Cir. 1994); see also, e.g., Devenpeck v. Alford, 543 U.S. 146, 153 (2004);
Scott v. United States, 436 U.S. 128, 138 (1978); Bryant v. City of New York, 404 F.3d 128, 136
(2d Cir. 2005); Lee v. Sandberg, 136 F.3d 94, 103 n.5 (2d Cir. 1997).

        Finally, to the extent appellants also seek to appeal the district court’s ruling on Smith’s
abuse of process claim, based on the theory that arguable probable cause existed, we affirm that
ruling for the same reasons as set forth above and the additional reasons articulated by the district
court.

        We have considered the remainder of appellants’ arguments and find them to be without
merit. Accordingly, the order of the district court hereby is AFFIRMED.


                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                 3